PER CURIAM.
These causes grow out of a collision occurring in the North River, off Pier 25, Manhattan. The trial court found as facts: (1) That at and before collision the weather was such that fog signals should have been sounded by navigating vessels; (2) that such whistles were not sounded by either vessel; and (3) that the tug Sar-anac did not have a lookout properly stationed and attending to his duty. With these findings we agree, and they are assuredly sufficient to require affirmance of decrees holding both vessels at fault
We express no opinion in respect of the alleged failure of the Sara-nac to keep her tow straight behind her, and we disapprove of the suggestion (it is hardly more) that it was a fault on the part of the steamship Lampasas not to go full speed ahead when she sighted the Saranac. When the tug and tow were seen through the fog, collision was probably inevitable; certainly a position of imminent and almost certain danger had been produced by mutual violation.of the fog rules. Such a situation having been proven, it is not profitable to speculate as to whether collision might have been avoided by taking the “last chance” of full speed ahead under a hard over wheel.
Decrees affirmed, with one bill of costs.